Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury on 9/7/2021.

The application has been amended as follows: 

Claim 2 is amended: The apparatus according to claim 4, wherein the high-frequency alternating electric field has a frequency 

Claim 3 is amended: The apparatus according to claim 4, wherein [[it]] the at least one roller electrode assembly is spherical or 

An apparatus for applying a high-frequency alternating electric field to a workpiece (5a, 5b) for joining the workpiece by high-frequency welding, comprising:
 a high-frequency generator (4) and at least one roller electrode assembly (1)[[,]] comprising a core (2) formed of electrically conductive material and surrounding the core and which can be filled with a protective gas and consists of a dielectric material.

Claim 5 is amended: The apparatus according to claim 4, further comprising a counter-electrode assembly (1) comprising an additional core (2) formed of electrically conductive material and surrounding the additional core and which can be filled with protective gas and consists of dielectric material.

Claim 6 is amended: The apparatus according to claim 4, wherein the at least one roller electrode assembly (1) 

Claim 7 is amended: The apparatus according to claim 4, further comprising an apparatus (11) for contactless energy transfer to the at least one roller assembly.

The apparatus according to claim 4, further comprising a table as a counter-pressure element to the at least one roller electrode assembly.

Claim 9 is amended: The apparatus according to claim 8, wherein the at least one roller electrode assembly (1) is guided by an axis system or on [[a]] an articulated robot.

Claim 10 is amended: The apparatus according to claim 4, wherein the protective gas is selected from the consisting of: sulphur hexafluoride or a gas mixture containing sulphur hexafluoride, a fluoronitrile or a gas mixture containing a fluoronitrile,[[;]] a fluoroketone or a gas mixture containing fluoroketone, and carbon dioxide or a gas mixture containing carbon dioxide.

Claim 11 is amended: The apparatus according to claim 4, wherein the tire (3) has a valve for introducing and/or removing the protective gas.

Claim 12 is amended: A method for joining by high-frequency welding using the apparatus of claim 4, comprising: [[for]] 
applying a high-frequency electric alternating field to two plastic sections of at least one workpiece (5a, 5b)and applying a force with the at least one roller electrode assembly (1)wherein the high-frequency electric alternating field has a frequency 

Claim 13 is amended: The method according to claim 12, further comprising transmitting the electric field to the at least one roller electrode assembly (1) 

Claim 14 is amended: The method according to claim 12, wherein the at least one roller electrode assembly (1) applies the force to the at least one workpiece (5a, 5b) in such a way that the protective gas inside the tire (3) is displaced so that the core (2) rests directly on the tire (3) in the center of a pressure zone (13).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted since both the high-frequency generator and roller electrode assembly are described as being the apparatus for applying the electric field and for welding, it is implied the roller electrode assembly acts as an electrode for the high-frequency generator in order to apply the electric field to any workpiece during welding.
Hayes et al. (US 2,522,823) teaches an roller [51] acting as an electrode in association with a high-frequency generator for welding plastic, wherein the roller [51] has a conductive core [53] and dielectric material [53] at least somewhat surrounding it (See col. 4, lines 55-71 and Figs. 6-7).  Hayes et al. fails to teach motivation to provide a tire as claimed. Yamaguchi (US 2,706,223) teaches a similar electrode roller with a resilient hollow exterior portion [6] to extend the pressing distance of the roller (See col. 1, lines 15-48), but it is a coil that cannot reasonably interpreted to be a tire to be filled with fluid.  Examiner notes the claimed “tire” implies an airtight bladder extending 360 degrees around the roller and Yamaguchi clearly does not teach such a feature.  
Balaji et al. (US 2014/0262008) teaches a roller [401B] associated with a high-frequency generator [170] and filled with conductive foam to provide resilience (See Fig. 4B and pages 3-4, paragraphs [0039]-[0040]) and further teaches a resilient outer membrane that may be filled with fluid to provide resilience (See Fig. 5C and page 4, paragraph [0041]).  Balaji et al. teaches the fluid-filled resilient membrane in a different heating system wherein hot air supplied to the membrane, not high-frequency electric field, supplying the bonding heat, and further does not teach the fluid-filled membrane as a tire on a conductive core.  Although Balaji et al. also teaches materials other than foam could provide the high-frequency embodiment with resilience, such as rubbers or silicones (See page 4, paragraph [0040]), there is no suggestion to make these fluid filled and since a fluid-filled tire would add complexity over a non-fluid filled exterior, there is no motivation to implement such a feature.  Further, the fluid-filled embodiment in Balaji et al. is explicitly associated with the heat application method and thus there would be no motivation to implement such a fluid-filled embodiment with the high-frequency heating embodiment, let alone implement it as a tire on a conductive core.
Although fluid-filled tires over cores are known in the art to provide resilience to rollers (See, for example, Long US 2005/0003942, Abstract and Fig. 6), there is no motivation to implement such a tire on an electrode roller as instantly claimed.  Although the fluid-filled roller may be used in heat sealing, there is no indication it could have been adequately formed into an electrode roller for high-frequency welding.  Further, non-fluid-filled resilient materials have been known to provide resiliency to electrode rollers and there is no indication a fluid-filled roller would be of any advantage in this context, nor any suggestion it could form a suitable electrode roller, as evidenced by the fact fluid-filled rollers are only taught in association with different heating methods and electrode rollers are provided resiliency in different ways.  Thus, the is no specific motivation to combine tire-type rollers with electrode rollers especially since the prior art teach much more simplistic foam or other resilient materials are effective to provide desired resiliency in electrode rollers and provide no indication a tire-type roller could be suitably or desirably implemented in an electrode roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746